DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.    	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.    	Claims 1-8, 11-12, and 21-22 are pending. Claim 1 is in independent forms. Claims 1-3 has been amended. Claims 9-10 and 13-20 has been canceled.

Priority
3.   	 No foreign priority has been claimed.

Drawings
4.    	The drawings filed on 01/11/2018 are accepted by the examiner.

Response to Amendment
5.    	Applicant's amendment with the claim objection of claims 1-3 is sufficient to overcome the claim objection. The 35 USC 112(b) is not sufficient to overcome the rejection of claim 1 under 35 U.S.C. § 112(b), the rejection is maintained. Examiner applied the same rejection because the terminal disclaimer filed on 01/11/2021 disapproved for identifying a party who is not the applicant. Examiner contacted attorney in a number of occasion to fix the problem with the terminal disclaimer. Attorney called after the first voice mail and left a message saying will fix the problem and send a corrected terminal disclaimer. Examiner left a number of voice mails (4/29/2021, 5/10/2021, 5/11/2021, and 5/12/2021) but never called back. 
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-8, 11-12, and 21-22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 and 11-12 of US Patent No. 10,225,248 in view of Lacey (US 20150095352 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant application merely attempts to broaden the scope of the invention by omitting “if the device identification data of the device generating the image of face and the device identification data of the device generating the image of the identification card are the same”
Since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karison, 136 USPQ 184, Application 15/744,015 is an obvious variant of Patent No. 10,225,248. 
This is a non- provisional double patenting rejection. 

15/744,015 (Instant Application)
10,225,248 (conflicting Application)
Claim 1: A method for providing a secured system, comprising;

generating an image of a face of a user at first location with a device comprising a clock and a GPS;

tagging the image with GPS coordinates of the first location;

tagging the image with a time and a date of the generating of the image;

retrieving identification data from the device;



generating an image of an identification card comprising a picture of the user at a second location with the device;

tagging the image of the identification card with GPS coordinates of the second location;

tagging the image of an identification card with a time and date of the generating of the image of the identification card;

tagging the image of the identification card with the identification data of the device;
comparing the image of the face and the image of the picture of the user;

determining the likelihood that the image of the face and the image of the picture of the user are substantially the same;



determining if the time and date of the generating the image of face and the time and date of the generating the image of the identification card are within a defined time window;











determining if the device identification data of the device generating the image of face and the device identification data of the device 

generating an authorization key, if the image of the face and the image of the picture of the user are substantially the same, if the first location and the GPS of the second location are substantially the same, if the time and date of the generating the image of face and the time and date of the generating the image of the identification card are within the defined time window, and if the identification data of the device are the same.




Claim 2: The method according to claim 1, wherein the authorization key is a token configured to allow a user to access a secured website.

Claim 3: The method according to claim 1, further comprising collecting data comprising at least one of a name, an address, a birthdate, and a gender from the photograph of the identification card and connecting the data to a user profile.

Claim 4:  The method according to claim 3, wherein the data further comprises at least one of an identification card type, an identification card number, an identification card issue date, an identification card expiration date, and an identification card issuing agency.

Claim 5: The method according to claim 3, further comprising the steps of: comparing the data to a database; determining if the database identifies a defined null value; and preventing the generating the authorization key if the null value is identified.

Claim 6: The method according to claim 5, wherein the database comprises a sex offender registry and the defined null value is a sexual predator.

Claim 7: The method according to claim 5, wherein the database comprises a criminal history and the defined null value is a criminal conviction.

Claim 8: The method according to claim 1, further comprising the steps of: scanning the image of the identification card for a hologram; comparing the hologram to a standard from a database;
determining if the identification card is fraudulent; and preventing the generating of the authorization key if the identification card is fraudulent.

Claim 11: The method according to claim 1, further comprising: receiving and storing an initial secondary identifier after the generating the authorization key; requesting user to input a secondary identifier at a later time; receiving the secondary identifier from the user; comparing the secondary identifier to the initial secondary identifier; determining if the secondary identifier and the initial secondary identifier are 
substantially the same; and renew the authorization key if the secondary identifier and the initial secondary identifier are substantially the same.

Claim 12: The method according to claim 11, wherein the secondary identifier is one of: a voice pattern generated by the user and captured by a microphone on the device; an image of a retina of a user’s eye captured by the device; at least one fingerprint of the user captured by the device; a palm scan of the user captured by the device; a photo of the user captured by the device; a RFID tag tethered to the device; and a password.

Claim 21: The method according to claim 1, further comprising: sending a not verified message to the device, if the image of the face and the image of the picture of the user are not the same, or if the first location and the GPS of the second location are not the same, or if the time and date of the generating the image of face, and the time and date of the generating the image of the identification card are not within the defined time window, or if the identification data of the device are not the same.

Claim 22: The method according to claim 11, wherein the secondary identifier is a photo of the user captured by the device.
Claim 1: A method for providing a secured system, comprising;

generating an image of a face of a user at first location with a device comprising a clock and a GPS;

tagging the image with GPS coordinates of the first location; 

tagging the image with a time and a date of the generating of the image; 






generating an image of an identification card comprising a picture of the user at a second location;

tagging the image of the identification card with GPS coordinates of the second location; 

tagging the image of the identification card with a time and date of the generating of the image of the identification card;



comparing the image of the face and the image of the picture of the user; 

determining the likelihood that the image of the face and the image of the picture of the user are substantially the same;



determining if the time and date of the generating the image of the face and the time and date of the generating the image of the identification card are within a defined time window; 

retrieving device identification data from the device:

tagging the image with the device identification data of the device generating the image of the face tagging the image of the identification card with the device identification data of the device 
generating the image of the identification card;


determining if the device identification data of the device generating the image of the face and the device identification data of the device 

generating an authorization key, if the image of the face and the image of the picture of the user are substantially the same, if the GPS coordinates of the first location and the GPS coordinates of the second location are substantially the same, if the time and date of the generating the image of the face and the time and date of the generating the image of the identification card are within the defined time window, and if the device identification data of the device generating the image of face and the device identification data of the device generating the image of the identification card are the same.

Claim 2: The method according to claim 1, wherein the authorization key is a token configured to allow the user to access a secured website.

Claim 3: The method according to claim 1, further comprising collecting data comprising at least one of a name, an address, a birthdate, and a gender from the image of the identification card and connecting the data to a user profile.

Claim 4: The method according to claim 3, wherein the data further comprises at least one of an identification card type, an identification card number, an identification card issue date, an identification card expiration date, and an identification card issuing agency.

Claim 5: The method according to claim 3, further comprising the steps of: comparing the data to a database; determining if the database identifies a defined null value; and preventing the generating the authorization key if the null value is identified.

Claim 6: The method according to claim 5, wherein the database comprises a sex offender registry and the defined null value is a sexual predator.

Claim 7: The method according to claim 5, wherein the database comprises a criminal history and the defined null value is a criminal conviction.

Claim 8: The method according to claim 1, further comprising the steps of: scanning the image of the identification card for a hologram; comparing the hologram to a standard from a database;
determining if the identification card is fraudulent; and preventing the generating of the authorization key if the identification card is fraudulent.

Claim 11: The method according to claim 1, further comprising: receiving and storing an initial secondary identifier after the generating the authorization key; requesting user to input a secondary identifier at a later time; receiving the secondary identifier from the user; comparing the secondary identifier to the initial secondary identifier; determining if the secondary identifier and the initial secondary identifier are substantially the same; and renew the authorization key if the secondary identifier and the initial secondary identifier are substantially the same.

Claim 12: The method according to claim 11, wherein the secondary identifier is one of: a voice pattern generated by the user and captured by a microphone on the device; an image of a retina of a user’s eye captured by the device; at least one fingerprint of the user captured by the device; a palm scan of the user captured by the device; a photo of the user captured by the device; a RFID tag tethered to the device; and a password.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL AMBAYE/Examiner, Art Unit 2433                     

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433